                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED:12/26/2019
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           19-MC-587 (VEC)
                                                                :
                                                                :                ORDER
 ALBANY CHEMICAL COMPANY, et al.,                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 20, 2019, Plaintiff moved to terminate the judgment in the

above-captioned antitrust case pursuant to Rule 60(b) of the Federal Rules of Civil Procedure

(Dkt. 1);

        WHEREAS Plaintiff indicates that Defendant Albany Chemical Company is no longer

registered to do business in New York;

        IT IS HEREBY ORDERED THAT: No later than January 10, 2020, the Government

must provide additional detail regarding Defendant Albany Chemical’s history. For example,

did it merge with or get purchased by another company? If so, which one? If so, is the merged

company still in business? Or, is there any indication that Albany Chemical or a successor

company bankrupted or went out of business?




SO ORDERED.
                                                                    ________________________
Date: December 26, 2019                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
